  Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 1 of 22




           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLORADO


LAKEWOOD CITIZENS
WATCHDOG GROUP, a Colorado
nonprofit corporation,

      Plaintiff,

            v.                                 No. 1:21-cv-1488

CITY OF LAKEWOOD,
COLORADO, a Colorado Home                       COMPLAINT
Rule Municipal Corporation, and
BRUCE ROOME, in his official
capacity as City Clerk, City of
Lakewood, Colorado,

      Defendants.


                              INTRODUCTION

  Lakewood, Colorado, officials don’t like being criticized. But if the

First Amendment means anything, it means Americans are free to

criticize government officials, even through newsletters. And that

freedom is even more essential in the context of elections.

  The Lakewood Citizens Watchdog Group (“Watchdog” or “LCWG”)

publishes The Whole Story, a newsletter offering views on civic matters
  Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 2 of 22




and political candidates that depart from the government’s preferred

narratives. Motivated by their disdain for The Whole Story, and

forgetting that the First Amendment protects associations’ privacy

rights, Lakewood officials fined Watchdog for not divulging its

supporters. Watchdog intends to keep publishing articles in The Whole

Story that city officials dislike, but it fears doing so because of the city’s

demonstrated commitment to silence it through unconstitutional

regulations. These regulations violate the First Amendment. They

should be enjoined.

                                JURISDICTION

   1.    This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1343 and 42 U.S.C. § 1983, because

the case raises a federal question as to whether Defendants are

violating Plaintiff’s First and Fourteenth Amendment rights under color

of state law.




                                      2
  Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 3 of 22




                                  VENUE

  2.    Venue lies in this Court pursuant to 28 U.S.C. § 1391, as the

defendants reside in this judicial district, and all the events and

omissions giving rise to the claim occurred in this judicial district.

                                  PARTIES

  3.    Plaintiff Lakewood Citizens Watchdog Group is a Colorado

nonprofit corporation.

  4.    Defendant City of Lakewood is a Colorado Home Rule

Municipal Corporation, with the power to enact its own campaign

finance regulations. See Colo. Const. art. XX, § 6. Lakewood regulates

all speech and press activity regarding City candidates, including

incumbents, and ballot measures. Lakewood Ordinance § 2.54.010 et

seq.

  5.    Defendant Bruce Roome is the City Clerk for Lakewood,

Colorado. As such, he is responsible for the administration and

enforcement of the Lakewood campaign finance laws. Lakewood

Ordinance § 2.54.050(B). He is sued in his official capacity.




                                     3
  Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 4 of 22




                                  FACTS

       Lakewood Citizens Watchdog Group and The Whole Story

  6.    Watchdog is not owned or operated by any city candidate,

political party, or political committee. Watchdog began posting news

articles to its website in 2014. Since 2015, it has been publishing a

newsletter called The Whole Story two to three times per year, covering

news in Lakewood, Colorado. As declared on The Whole Story’s face,

Watchdog’s mission is to “keep the people informed of the happenings of

their local government that are ignored by a compliant news media.”

  7.    Watchdog mails The Whole Story to Lakewood residents. The

publication’s distribution totals approximately 22,000 copies.

  8.    The Whole Story investigates and reports on a diverse array of

topics, including changes in city trash collection, bond issues,

officeholder behavior, city growth, campaign contributions, and

campaign finance reform. The newsletter’s articles have also provided

information about candidates’ positions and voting records, campaign

finance summaries for candidates, the special interests supporting

them, and ballot issues. It also reports on county issues.

                                     4
  Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 5 of 22




  9.    Watchdog published The Whole Story successfully and without

any campaign finance enforcement by the City from 2015 through 2018.

                         The Regulatory Regime

  10.   With support from Councilwoman Dana Gutwein, who has

since made clear her opposition to Watchdog, the Lakewood City

Council passed Ordinance O-2018-22 on January 14, 2019, repealing

and replacing Chapter 2.54 of the Lakewood Municipal Code, entitled

“Campaign and Political Finance in Municipal Elections.” See Minutes,

Regular meeting of the City Council, City of Lakewood (Jan. 14, 2019),

https://bit.ly/3eqkq2R; Councilwoman Dana Gutwein, Facebook (Oct. 5,

2019), https://bit.ly/3xJoRx7 (“@ Lakewood Watchdog, You can kick me

but ya can’t keep a good girl down. Still out talking to voters and

standing up for our values.   #FullHeartsCantLose”).

  11.   The following day, Gutwein emphasized that the new ordinance

was aimed at Watchdog, declaring “that electioneering communications

like the Watchdog must [now] disclose who is paying for it, and include

a disclaimer, reducing the influence of dark money on our local




                                    5
  Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 6 of 22




elections.” Councilwoman Dana Gutwein, Facebook (Jan. 15, 2019),

https://bit.ly/3vFMbtJ.

  12.   Indeed, under the new codification, Lakewood Mun. Code

§ 2.54.020 defines “electioneering communication” as “any

communication broadcast by television or radio, printed in a

newspaper or on a billboard, directly mailed, transmitted by means of

the internet, or delivered by hand to personal residences or otherwise

distributed that: (I) unambiguously refers to any candidate without

expressly advocating that candidate; and (II) is broadcast, printed,

mailed, delivered or distributed within 60 days before a municipal

election; and (III) is broadcast to, printed in a newspaper distributed

to, mailed to, delivered by hand or electronically transmitted to any

communication by persons made in the regular course and scope of

their business or any to an audience that includes members of the

electorate for such public office.”

  13.   Pursuant to Lakewood Mun. Code § 2.54.070(1), when more

than $500 is spent on an “electioneering communication,” the entity

making such communication must disclose to the City Clerk the

                                      6
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 7 of 22




amount expended and the name, address, occupation, and employer of

any person contributing more than $250.

  14.   The “electioneering communication” must include a disclaimer

in the communication itself stating the full name of the person paying

for the communication, that the communication is “not authorized by

any candidate,” and the name of a natural person who is a registered

agent if the communication is paid for by a corporation. Lakewood

Mun. Code § 2.54.070(3).

  15.   Lakewood fails to exempt press activity, such as newspaper

endorsements, from its definitions of “expenditures” and “independent

expenditures.” See Lakewood Mun. Code § 2.54.020. Without exception,

Lakewood defines an “expenditure” as “any purchase, payment,

distribution, loan, advance, deposit, or gift of money by any person for

the purpose of expressly advocating the election or defeat of a

candidate or supporting or opposing a ballot issue or ballot question.”

Id. Lakewood defines an “independent expenditure” as “an expenditure

that is not controlled by or coordinated with any candidate or agent of

such candidate.” Id.

                                    7
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 8 of 22




  16.   Any person that spends $500 or more on an independent

expenditure must register as an Independent Expenditure Committee

and disclose to the City Clerk the amount expended and the name,

address, occupation, and employer of any person contributing more

than $250 for the purpose of making an independent expenditure.

Lakewood Mun. Code §§ 2.54.020; 2.54.030(F)(1); 2.54.030(F)(2)(b)(I).

  17.   An independent expenditure costing over $500 must include a

disclaimer in the communication itself stating the full name of the

person paying for the communication, stating that the communication

is “not authorized by any candidate,” and disclosing the name of a

natural person who is a registered agent if the communication is paid

for by a corporation. Lakewood Mun. Code § 2.54.030(F)(3)(a).

  18.   Individuals begin to bear the burdens of the independent

expenditure reporting regime when spending or receiving just $20.

Any person accepting such contributions or making such expenditures

must establish a separate account in a financial institution, and all

contributions and expenditures must be deposited in and expended

from that account. Lakewood Mun. Code § 2.54.030(F)(5).

                                   8
  Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 9 of 22




  19.   Individuals and entities that violate these provisions are

subject to sanctions. See Lakewood Mun. Code § 2.54.050(C).

                 Enforcement of Lakewood’s Ordinance
                 Against The Whole Story’s Publication

  20.   Following The Whole Story’s publication of an issue that

covered a special election about Lakewood’s growth cap, Lakewood

resident Steven Buckley filed a campaign finance complaint against

Watchdog. That complaint was eventually dismissed. Joseph Rios, So,

What is the Lakewood Watchdog?: Citizen Driven Newspaper Accused of

Election Violations, Lakewood Sentinel, Nov. 14, 2019, at 7,

https://bit.ly/3nUzsAL.

  21.   Two Lakewood residents also spoke before the Lakewood City

Council on September 9, 2019, asking for official action against The

Whole Story. See Minutes, Regular meeting of the City Council, City of

Lakewood (Sept. 9, 2019), https://bit.ly/3eWeZaH.

  22.   Stories in The Whole Story’s October 1, 2019 issue covered

Lakewood’s November 5, 2019 mayoral and city council election. That

election proved particularly contentious, garnering attention from the

Denver Post close-in-time to the City’s elections. John Agular, Pot
                                    9
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 10 of 22




companies, developers taking sides in contentious Lakewood election,

Denver Post, Oct. 28, 2019, https://dpo.st/3eg9OmY.

  23.   On October 23, 2019, Lakewood resident Tom Keefe filed a

campaign finance complaint against Watchdog, alleging that The Whole

Story’s October 2019 edition violated Lakewood Mun. Code § 2.54

because it contained electioneering communications without publishing

the required disclaimers and without revealing Watchdog’s donors.

  24.   The City Clerk at the time, Michele Millard, determined that

Keefe’s complaint was not frivolous, and she referred the matter to an

Administrative Hearing Officer (“AHO”).

  25.   Watchdog argued that The Whole Story is not an electioneering

communication, but rather a newspaper that should be exempt from

campaign finance laws requiring disclosures and disclaimers. But the

AHO determined that The Whole Story was a newsletter, not a

newspaper, and that Lakewood’s law in any event did not include a

press exemption. Order at ¶¶7-8, In re: Complaint filed by CITY OF

LAKEWOOD, STATE OF COLORADO, Complainant, against




                                   10
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 11 of 22




LAKEWOOD CITIZENS WATCHDOG GROUP, Respondent (Sept. 14,

2020) (“AHO Order”), https://bit.ly/3vxRrzU.

  26.   The city had dismissed complaints that news stories in other

publications were electioneering communications, stating that they

were not the functional equivalent of express advocacy. The AHO here,

however, concluded that the October 2019 edition of The Whole Story

was an electioneering communication because it was the functional

equivalent of express advocacy.

  27.   Watchdog was ordered to pay defendant City $500 for failing to

file electioneering communication reports, and $2,500 for not printing

electioneering communication disclaimers as part of The Whole Story.

        The Regulatory Regime’s Continuing Impact on Watchdog

  28.   The Whole Story will remain in business, as it has since 2014.

Watchdog intends to continue publishing The Whole Story newsletter,

in 2021 and later years with elections and ballot contests, featuring

materially and substantially similar content to that previously

published, including coverage of political issues and figures.




                                    11
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 12 of 22




  29.   For example, Watchdog wishes to publish spring/summer and

fall 2021 issues of The Whole Story. These issues will cover many topics

and issues important to Lakewood’s citizens, which will necessarily

include discussions of candidates, city officials who are also candidates,

and ballot measures. The City, however, has concluded that when

Watchdog—but not other news sources—shares news that paints

candidates or officials who are candidates in a critical or complimentary

light, that Watchdog has made electioneering communications that are

also express advocacy. Watchdog therefore fears that its fall issue,

which will fall within the 60-day electioneering communications window

like the October 2019 issue, will trigger Lakewood’s electioneering

communications burdens. Similarly, given the City’s conclusion that

Watchdog’s reporting is advocacy, Watchdog fears that its

spring/summer issue will trigger Lakewood’s independent expenditure

burdens. Thus, although Watchdog has its spring/summer 2021 edition

ready to publish, it will not publish the spring/summer or fall editions if

it must choose between punishment for doing so or giving up its and its

donors’ First Amendment rights.

                                    12
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 13 of 22




                           COUNT ONE
 FREEDOM OF THE PRESS, U.S. CONST. AMENDS. I, XIV, 42 U.S.C. § 1983

  30.    Plaintiff realleges and incorporates by reference paragraphs 1

through 29.

  31.    The First Amendment, which applies against Defendants by

operation of the Fourteenth Amendment, guarantees the freedom of the

press.

  32.    The Administrative Hearing Officer made the distinction

between “newspapers” and “newsletters” as if that was a legally

relevant distinction. AHO Order. at ¶7 (“Respondent admitted that the

publication was a ‘newsletter’, which is quite different than a

newspaper.”).

  33.    As far back as 1938, the Supreme Court held that “[t]he press

in its historic connotation comprehends every sort of publication which

affords a vehicle of information and opinion.” Lovell v. City of Griffin,

303 U.S. 444, 452 (1938).

  34.    Press entities regularly produce endorsements expressly

advocating for or against candidates and ballot measures. This has

included endorsements for ballot measures or in letters to the editor by
                                    13
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 14 of 22




newspapers in Lakewood. “Letters to the Editor,” Lakewood Sentinel at

12, Oct. 24, 2019, https://bit.ly/3eZyi2O (discussing citizens’ views on a

ballot question on school funding in Jefferson County).

  35.   Likewise, press entities regularly cover the events and actions

of various candidates for office, even close to the election, and name

those candidates and office holders. This has included newspaper

articles about events and actions in Lakewood. John Agular, Pot

companies, developers taking sides in contentious Lakewood election,

Denver Post, Oct. 28, 2019, https://dpo.st/3eg9OmY; Joseph Rios,

Resource center open at Foothills Elementary: The Hub at Foothill

Foodies offers food and clothing to those in need, Lakewood Sentinel,

Oct. 24, 2019, at 6, https://bit.ly/33gO6Zw (current),

https://bit.ly/3eZyi2O (historic) (featuring photos of Lakewood Mayor

Adam Paul, just before the election).

  36.   Congress and federal agencies have sought to avoid

unconstitutional overbreadth in both statute and regulation: they have

limited the reach of “expenditure” and “electioneering communication”

requirements with the use of exemptions for news and other speech. See

                                    14
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 15 of 22




52 U.S.C. §§ 30101(9)(B)(i) and 30104(f)(3)(B)(i) (exemptions from

definition of “expenditure” and from “electioneering communications”);

11 C.F.R. § 100.132 (press exemption to the definition of “expenditure”);

11 C.F.R. § 100.73 (press exemption to the definition of “contribution”);

11 C.F.R. § 100.29(c)(2) (press exemption to the regulation of

“electioneering communication”).

  37.   The State of Colorado likewise understood the necessity of

press exemptions in its campaign finance laws. See, e.g., Colo. Const.

art. XXVIII, § 2(7)(b)(I) (press exemption to definition of “electioneering

communication”); Colo. Const. art. XXVIII, § 2(8)(b)(I) (press exemption

to the definition of “expenditure”); Colo. Rev. Stat. §§ 1-45-103(9) and -

103(10)(a) (statutory definitions of “electioneering communication” and

“expenditure” adopting state constitution definitions).

  38.   Nevertheless, Lakewood’s municipal code regulates any press

entity that covers its city council’s activity, mentions candidates for city

office, or discusses city ballot measures. To engage in core press

activity, an entity must register, report, and carry city-scripted




                                     15
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 16 of 22




disclaimers. This regulation is overbroad and not in any way tailored to

any governmental interest.

  39.   On their face, and as applied against Watchdog, its donors and

its audience, Defendants’ regulation of newsletters under Lakewood

Mun. Code §§ 2.54.020, 2.54.030 and 2.54.070, violates the First

Amendment freedom of the press.

  40.   By enforcing these provisions, Defendants, under color of law,

deprive Plaintiff, its donors, and their audience, of the freedom of the

press in violation of the First and Fourteenth Amendments to the

United States Constitution. Plaintiff is thus damaged in violation of 42

U.S.C. § 1983, and is therefore entitled to damages; declaratory and

preliminary and permanent injunctive relief against continued

enforcement and maintenance of Defendants’ unconstitutional customs,

policies, and practices; and attorney fees and expenses pursuant to 42

U.S.C. § 1988.

                            COUNT TWO
  RIGHT OF FREE SPEECH, U.S. CONST. AMENDS. I, XIV, 42 U.S.C. § 1983

  41.   Plaintiff realleges and incorporates by reference paragraphs 1

through 40.
                                    16
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 17 of 22




  42.     The First Amendment, which applies against Defendants by

operation of the Fourteenth Amendment, guarantees the right to free

speech.

  43.     The Supreme Court has long held that “speech concerning

public affairs is more than self-expression; it is the essence of self-

government.” Garrison v. La., 379 U.S. 64, 74-75 (1964). And the First

Amendment’s protections are at its “fullest and most urgent application

to speech uttered during a campaign for political office.” Eu v. S.F. Cnty.

Democratic Cent. Comm., 489 U.S. 214, 223 (1989) (internal quotation

marks omitted). “[T]here is practically universal agreement that a

major purpose of [the First] Amendment was to protect the free

discussion of governmental affairs, of course including discussions of

candidates.’” Buckley v. Valeo, 424 U.S. 1, 14 (1976) (per curiam)

(quoting Mills v. Ala., 384 U.S. 214, 218 (1966)) (cleaned up).

  44.     On their face, and as-applied against Watchdog, its donors and

its audience, Defendants’ regulation of all political speech as either

express advocacy and thus as an “expenditure[]” under Lakewood Mun.

Code §§ 2.54.020 and 2.54.030, or as an “electioneering

                                     17
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 18 of 22




communication[]”under Lakewood Mun. Code §§ 2.54.020 and 2.54.070,

triggering reporting and disclosure requirements, violates the First

Amendment right of free speech.

  45.   By enforcing these provisions, Defendants, under color of law,

deprive Plaintiff, its donors, and their audience, of the right of free

speech in violation of the First and Fourteenth Amendments to the

United States Constitution. Plaintiff is thus damaged in violation of 42

U.S.C. § 1983, and is therefore entitled to damages; declaratory and

preliminary and permanent injunctive relief against continued

enforcement and maintenance of Defendants’ unconstitutional customs,

policies, and practices; and attorney fees and expenses pursuant to 42

U.S.C. § 1988.

                          COUNT THREE
  VOID FOR VAGUENESS, U.S. CONST. AMENDS. I, XIV, 42 U.S.C. § 1983

  46.    Plaintiff realleges and incorporates by reference paragraphs 1

through 45.

  47.   The First and Fourteenth Amendments prohibit the

enforcement of vague laws.



                                     18
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 19 of 22




   48.   The definitions of “expenditures” and “electioneering

communications” under Lakewood Mun. Code §§ 2.54.020, 2.54.030, or

2.54.070 are vague in that they do not clearly warn speakers about

which messages Lakewood’s campaign finance law will regulate. Given

that complainants may attempt to use Lakewood’s private complaint

system to harass adversaries into silence, almost any “discussion of

governmental affairs,” Buckley, 424 U.S. at 14, may trigger City

investigation and regulation, and it will be only after fighting out the

administrative complaint that a speaker will know whether her speech

is regulable. The Ordinance therefore “may not only trap the innocent

by not providing fair warning or foster arbitrary and discriminatory

application but also operate to inhibit protected expression by inducing

citizens to steer far wider of the unlawful zone . . . than if the

boundaries of the forbidden areas were clearly marked.” Id. at 41 n.48

(internal quotation marks omitted) (quoting Grayned v. City of

Rockford, 408 U.S. 104, 108-09 (1972)).




                                     19
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 20 of 22




  49.   Moreover, Defendants’ regulatory scheme provides no way of

knowing the difference between a press entity or a Committee whose

publications are controlled.

  50.   Therefore, Lakewood Mun. Code §§ 2.54.020, 2.54.030 and

2.54.070 are void for vagueness.

  51.   By enforcing these provisions, Defendants, under color of law,

deprive Plaintiff, its donors, and their audience, of their rights under

the First and Fourteenth Amendments to the United States

Constitution. Plaintiff is thus damaged in violation of 42 U.S.C. § 1983,

and is therefore entitled to damages; declaratory and preliminary and

permanent injunctive relief against continued enforcement and

maintenance of Defendants’ unconstitutional customs, policies, and

practices; and attorney fees and expenses pursuant to 42 U.S.C. § 1988.

                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Lakewood Citizens Watchdog Group

requests that judgment be entered in its favor as follows:

  1. An order permanently enjoining defendants, their officers, agents,

servants, employees, and all persons in active concert or participation


                                    20
 Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 21 of 22




with them who receive actual notice of the injunction, from enforcing

Lakewood Mun. Code §§ 2.54.020, 2.54.030, and 2.54.070, as well as any

related sanctions or fines, or in the alternative, from enforcing

Lakewood Mun. Code §§ 2.54.020, 2.54.030, and 2.54.070, as well as any

related sanctions or fines, against Watchdog’s publication of The Whole

Story or any similar publication.

  2. Declaratory relief consistent with the injunction, to the effect that

Lakewood Mun. Code §§ 2.54.020, 2.54.030, and 2.54.070 are

unconstitutionally void and unenforceable as they violate the First

Amendment rights of free speech and press, and the Fourteenth

Amendment’s guarantee of due process against vague laws;

  3. An award of nominal damages to Watchdog in amount of $17.91;

  4. Cost of suit, including attorney fees and costs pursuant to 42

U.S.C. § 1988; and

  5. Any other relief as the Court deems just and appropriate.

                                      Respectfully submitted,

                                      s/ Owen Yeates
                                      Owen Yeates
                                      INSTITUTE FOR FREE SPEECH

                                    21
Case 1:21-cv-01488 Document 1 Filed 06/02/21 USDC Colorado Page 22 of 22




                                    1150 Connecticut Avenue, NW,
                                    Suite 801
                                    Washington, DC 20036
                                    oyeates@ifs.org
                                    Telephone: (202) 301-3300
                                    Facsimile: (202) 301-3399
Dated: June 2, 2021                 Counsel for Plaintiff




                                  22
